Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2021 was considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “acquire, from a plurality of carriers, load situations of respective delivery centers that are retained by the respective carriers; and based on acquired load situations of the respective delivery centers, carry out at least one of delivery area changing processing, which changes delivery areas such that a delivery area of a delivery center that has a small load becomes larger, or resource supplementing processing that supplements resources of a delivery center that has a large load.”
The limitations above, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
This judicial exception is not integrated into a practical application. In particular, the claim recites a processor. The additional limitation is recited at a high level of generality which is no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional element, alone or in combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element is nothing more than mere instructions to apply the exception on a general computer. 
Dependent claims 2-5 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barts (US 2004/0054554).
As per claim 1, Barts discloses a logistics supporting device comprising: 
a processor, wherein the processor is configured to (paragraph 312, 326):
 acquire, from a plurality of carriers, load situations of respective delivery centers that are retained by the respective carriers (paragraph 31, 36, 63, capacity information is acquired for different delivery centers. Examiner interprets each center as its own carrier/delivery center); and 
based on acquired load situations of the respective delivery centers, carry out at least one of delivery area changing processing, which changes delivery areas such that a delivery area of a delivery center that has a small load becomes larger, or resource supplementing processing that supplements resources of a delivery center that has a large load (paragraph 751, vehicle are directed from other facilities to help with the over capacity of one of the delivery facilities).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barts (US 2004/0054554), as disclosed in the rejection of claim 1, in view of Holm (US 2015/0134382) and Humanity, “Scheduling Employees in Multiple Locations/divisions”, published by humanity.com on March 7, 2011, hereinafter “humanity”. 
As per claim 2, Barts does not disclose but Holm discloses wherein the processor increases a number of workers of the delivery center that has a large load (paragraph 66-67 and fig. 5b).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Holm in the teaching of Barts, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Barts in view of Holm does not disclose but Humanity discloses changing workers schedule by changing information of the delivery centers with which workers are affiliated (page 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Humanity in the teaching of Barts in view of Holm, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to set location to individual shifts and events outside of normal primary location. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barts (US 2004/0054554), as disclosed in the rejection of claim 1, in view of Weslosky (US 2019/0220036).
As per claim 3, Barts discloses wherein the processor increases a number of vehicles that are used at the delivery center that has a large load (paragraph 751, diverting vehicles from other delivery centers in order to help with the over capacity).
However, Barts does not disclose but Weslosky discloses changing assignments of vehicles by changing information of vehicles retained by the respective locations (i.e. delivery centers).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Weslosky in the teaching of Barts, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barts (US 2004/0054554), as disclosed in the rejection of claim 1, in view of Holm (US 2015/0134382).
As per claim 4, Barts discloses wherein the processor: predicts changes in the load situations at the respective delivery centers (paragraph 355).
However, Barts does not disclose but Holm discloses and carries out at least one of the delivery area changing processing or the resource supplementing processing based on acquired load situations of the respective delivery centers and predicted changes in the load situations (paragraph 45-56, fig. 5A-B, paragraph 66-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Holm in the teaching of Barts, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barts (US 2004/0054554), as disclosed in the rejection of claim 1, in view of Yeatts (US 8, 429, 019) and Klingenberg (US 2008/0004995).
As per claim 5, Barts does not disclose but Yeatts discloses wherein the processor: receives, from delivery destinations, change requests including receiving date and time changes (col. 15:5-15 and fig. 4) and notifies the respective delivery centers of contents of received change requests (col. 16:4-20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Yeatts in the teaching of Barts, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Barts in view of Yeatts does not disclose but Klingenberg discloses receiving from shippers change requests including receiving date and time changes (paragraph 87, any delivery requests placed by recipients can be placed by shippers as well) and receiving method changes (paragraph 91-92 and 97, updating delivery instructions).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Klingenberg in the teaching of Barts in view of Yeatts, in order to provide personalized delivery services (Klingenberg, abstract). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628